Citation Nr: 0831070	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to June 4, 1979, for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran was exposed to in-service acoustic trauma.  

2.  A March 1971 VA examination report diagnosed tinnitus 
with expose to mechanical aircraft work in service the only 
history of noise exposure.  

3.  By unappealed rating action in February 2001, the RO 
granted service connection for tinnitus, effective September 
1, 2000.  

4.  In May 2004, the RO issued a rating action granting an 
effective date of June 4, 1979 for the veteran's tinnitus.  


CONCLUSION OF LAW

The February 2001 rating decision, that established an 
effective date of September 1, 2000, for tinnitus was clearly 
and unmistakably erroneous, and service connection for 
tinnitus is warranted effective November 18, 1970.  38 
U.S.C.A. §§ 5109A, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.105, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error 
(CUE).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
20.1400 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.  Any claim of CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).

In the present case, the veteran is seeking entitlement to an 
earlier effective date for his service-connected tinnitus.  A 
rating decision dated February 2001 granted service 
connection for tinnitus, and assigned a 10 percent rating, 
effective September 1, 2000.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.  See also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date.").

Here, the veteran did not appeal the February 2001 decision 
that assigned the effective date of September 1, 2000, nor 
did he appeal any prior rating decisions pertaining to the 
evaluation of tinnitus.  Accordingly, the February 2001 
decision is final, and only a request for revision premised 
on CUE could conceivably result in the assignment of earlier 
effective date.

In January 2004, the veteran filed a claim asserting that an 
earlier effective date was warranted.  In May 2004, the RO 
issued a rating action establishing an effective date of June 
4, 1979, as the effective date for the grant of service 
connection.  The RO essentially found that clear and 
unmistakable error in the February 2001 as the veteran had 
earlier unadjudicated claim for service connection.  The RO 
specifically noted a statement from the veteran dated June 4, 
1979 were he wrote, "in 1971 the VA rated me less than 10% 
[service connected] disabled for loss of hearing and ringing 
in the ears."  Also, of record at the time was an August 27, 
1979, statement from the veteran where he maintained that "I 
still have a constant having ringing in his ears."  

The Board acknowledges that, in the May 2004 rating decision 
currently on appeal, the RO found CUE in the effective date 
originally assigned.  By statute, VA may raise a CUE claim on 
its own motion.  See 38 U.S.C.A. § 5109A (c).  However, to 
substantiate his claim for an effective date earlier than 
that assigned by the RO, the veteran must still establish 
CUE.

In this case, the veteran's service records confirm that the 
veteran was exposed to loud noise in service as an aircraft 
mechanic.  Furthermore, his service medical records show 
complaints of ringing in his ears.  While he did not 
specifically claim tinnitus on his February 1971 application 
for compensation, he did claim hearing loss.  Furthermore, at 
a March 1971 VA examination, the veteran reported constant 
ringing in his ears with his in-service exposure to 
mechanical aircraft, the only identified source of acoustic 
trauma.  This examination was conducted approximately 41/2 
months after his discharge from service.  At the time of the 
February 2001 rating decision, there was no competent medical 
evidence to the contrary.  

Under VA regulations, a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or VA 
issue, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  As the veteran 
asserted that he had ringing in his ears with in-service 
acoustic trauma the only identified source of noise exposure, 
the Board concludes that the March 1971 VA examination report 
constitutes an informal claim for service connection.  The 
failure of the RO to consider the examination as such in the 
February 2001 rating decision amounts to clear and 
unmistakable error.  

Under the provisions of 38 C.F.R. § 3.400 direct service 
connection may be granted effective the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  As the veteran's 
informal claim for service connection (the VA March 1971 VA 
examination report) was received within one year following 
his separation from active duty, the Board concludes that an 
effective date of November 18, 1970, (the day following his 
separation from service), is warranted for the grant of 
service connection for tinnitus.  


ORDER

An effective date of November 18, 1970, for the grant of 
service connection for tinnitus is granted.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


